Citation Nr: 0322616	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a psychiatric disorder, including 
PTSD.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  

The veteran had been represented by James W. Stanley, an 
attorney, in his appeal.  In November 2001 the Board notified 
the veteran that Mr. Stanley's accreditation to represent 
clients before the VA had been revoked, and the veteran was 
advised of the availability of alternative representation.  
The veteran replied to the Board that he wished to proceed 
with the appeal without representation.


REMAND

In April 2002 the Board undertook additional development of 
the issue on appeal pursuant to 38 C.F.R. § 19.9(a)(2).  As a 
result of the development, a VA psychiatric examination 
report, additional private medical records, and service 
personnel records were received.  In August 2002, the Board 
informed the appellant of the provisions of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A, 5107 
(West 2002).  However, the United States Court of Appeals for 
the Federal Circuit recently invalidated the regulations that 
permitted the Board to consider additional evidence without 
prior RO review in absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans 
et. al v. Secretary Of Veterans Affairs, Nos. 02-7304,-7305,-
7316 (Fed. Cir. May 2, 2003).  

For the above reason, this case must be remanded for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should readjudicate the 
veteran's claims considering all the 
evidence added to the record since the 
last supplemental statement of the case.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence added 
to the record since the last supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response,

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


